    Case 1:18-cv-01638-EGS Document 24 Filed 02/14/19 Page 1 of 15



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


RINAT AKHMETSHIN,

                Plaintiff,

          v.                            Case No. 1:18-cv-01638-EGS

WILLIAM BROWDER,

                Defendant.




       REPLY IN SUPPORT OF DEFENDANT’S SPECIAL MOTION
           TO DISMISS UNDER THE D.C. ANTI-SLAPP ACT
            Case 1:18-cv-01638-EGS Document 24 Filed 02/14/19 Page 2 of 15



                                                    TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1

ARGUMENT ...................................................................................................................................1

   I.         Plaintiff’s Lawsuit Falls Within the Scope of the Anti-SLAPP Act’s Intended Reach. ..1

   II.        The Court Should Apply the Anti-SLAPP Act Because Mann Renders Abbas

              Inaccurate. ........................................................................................................................6

   III.       Plaintiff’s Defamation Claim is Unlikely to Succeed on the Merits. ..............................9

   IV.        “Targeted Discovery” Is Not Warranted........................................................................10

CONCLUSION ..............................................................................................................................11




                                                                      -1-
             Case 1:18-cv-01638-EGS Document 24 Filed 02/14/19 Page 3 of 15



                                           TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

CASES

Abbas v. Foreign Policy Grp., 783 F.3d 1328 (D.C. Cir. 2015) ..................................................1, 6

Atlantigas Corp. v. Nisource, 290 F. Supp. 2d 34 (D.D.C. 2003) ..................................................9

Boley v. Atl. Monthly Grp., 950 F. Supp. 2d 249 (D.D.C. 2013) ................................................8, 9

Burke v. Air Serv Int’l, Inc., 685 F.3d 1102 (D.C. Cir. 2012) ........................................................6

Carik v. U.S. Dep’t of Health & Human Servs., 4 F. Supp. 3d 41 (D.D.C. 2013) ..........................8

Competitive Enter. Inst. v. Mann, 150 A.3d 1213 (D.C. 2016) ......................................6, 7, 10, 11

Cty. Nat’l Bank & Tr. Co. of Santa Barbara v. Helvering, 122 F.2d 29 (D.C. Cir. 1941) .............6

Deripaska v. Associated Press, 2017 WL 8896059 (D.D.C. Oct. 10, 2017) ..................................9

Easaw v. Newport, 253 F. Supp. 3d 22 (D.D.C. 2017) ...................................................................6

Farah v. Esquire Magazine, Inc., 863 F. Supp. 2d 29 (D.D.C. 2012) ........................................8, 9

Hanna v. Plumer, 380 U.S. 460 (1965) ..........................................................................................6

Henry v. Lake Charles Am. Press, LLC, 566 F.3d 164 (5th Cir. 2009) ..........................................8

Libre By Nexus v. Buzzfeed, Inc., 311 F. Supp. 3d 149 (D.D.C. 2018) ..........................................9

Sherrod v. Breitbart, 843 F. Supp. 2d 83 (D.D.C. 2012) ................................................................8

United States ex rel. Newsham v. Lockheed Missiles & Space Co., 190 F.3d 963
  (9th Cir. 1999) .............................................................................................................................8




                                                                     -2-
         Case 1:18-cv-01638-EGS Document 24 Filed 02/14/19 Page 4 of 15



                                       INTRODUCTION

       The D.C. Anti-SLAPP Act (the “Act”) was enacted in 2010 in order to encourage courts to

dismiss promptly those actions that are filed “not to win the lawsuit but punish the opponent and

intimidate them into silence.” Comm. on Pub. Safety & the Judiciary, Council of D.C., Rep. on

Bill 18-893, “Anti-SLAPP Act of 2010,” at 4 (2010) (hereinafter “Committee Report”),

http://dcclims1.dccouncil.us/images/00001/20110120184936.pdf. It is hard to imagine what kind

of lawsuit should be subject to the Act, if not this one. While Mr. Browder recognizes that many

courts in this District have refused to apply the Act following the D.C. Circuit’s decision in Abbas

v. Foreign Policy Group, 783 F.3d 1328 (D.C. Cir. 2015), he respectfully urges this Court to adopt

a different approach. Plaintiff’s strategic invocation of federal diversity jurisdiction should not

permit him to work an effective repeal of the Act.

                                          ARGUMENT

I.     Plaintiff’s Lawsuit Falls Within the Scope of the Anti-SLAPP Act’s Intended Reach.

       Notwithstanding that Mr. Browder was one of dozens of individuals and entities to say,

write, or publish essentially identical claims regarding Mr. Akhmetshin on July 14, 2017, Mr.

Akhmetshin has chosen Mr. Browder—his longtime rival as a result of a public dispute over the

Magnitsky Act, an important matter of public policy—as the one and only one person to target

with a strategic suit. Mr. Browder published two comments on his Twitter account, linking to

NBC News and Associated Press articles in which the headlines and bodies of the articles explicitly

identified Mr. Akhmetshin’s ties to Russian intelligence, and which made statements concerning

Mr. Akhmetshin’s background and lobbying work on behalf of Russian interests. Mr. Browder

also gave one statement in Business Insider and another on the morning news program, CBS This

Morning.



                                                -1-
         Case 1:18-cv-01638-EGS Document 24 Filed 02/14/19 Page 5 of 15



       Mr. Browder’s July 14, 2017 statements are materially indistinguishable from statements

Hermitage Capital Management made in its 2016 Complaint filed with the U.S. Department of

Justice (“FARA Complaint”)—which alleged that Mr. Akhmetshin had violated the Foreign

Agents Registration Act by conducting unregistered lobbying in 2016 on behalf of the Russian

government aimed at repealing and renaming the Magnitsky Act—as well as statements Mr.

Browder made during a 2017 investigation by the U.S. Senate Judiciary Committee on the same

topic. See Memorandum of Points and Authorities in Support of Defendant William Browder’s

Motion to Dismiss the Complaint (“Def. Rule 12 Motion to Dismiss”) at 8-9. Both the FARA

Complaint and Judiciary Committee investigation relied upon a robust public record regarding Mr.

Akhmetshin and his lengthy history of involvement with the Russian government. Id. As Mr.

Browder has already explained, the sources cited by Senator Grassley’s various 2017 letters, and

in the FARA Complaint, all pre-date or are independent of Mr. Browder’s 2017 statements. See

id. at 8-10 (summarizing, inter alia: (i) a 2016 Politico article claiming that Akhmetshin “used to

spy for the Soviets”; (ii) a 2017 Daily Caller article alleging that Akhmetshin “was affiliated with

GRU, Russia’s main intelligence directorate”; (iii) a 2007 book profiling Akhmetshin as a “former

Soviet Army counter-intelligence officer”; and (iv) a 2015 lawsuit describing Akhmetshin as a

“pro-Russian operator” who is also a “former Soviet military counterintelligence officer”).

       Once Mr. Akhmetshin’s attendance at the Trump Tower meeting was reported by NBC

News—(a report that Mr. Akhmetshin concedes was not sourced to Mr. Browder), Plaintiff’s

Memorandum in Opposition to Def. Mot. to Dismiss the Complaint at 9—articles from numerous

media outlets across the United States and abroad published indistinguishable statements referring

to Mr. Akhmetshin’s foreign intelligence links. See Def. Rule 12 Motion to Dismiss at 2 n.2. Mr.

Akhmetshin attempts to portray this coverage as having been steered by Mr. Browder, but even a



                                                -2-
        Case 1:18-cv-01638-EGS Document 24 Filed 02/14/19 Page 6 of 15



cursory review of the coverage exposes the emptiness of that claim. Consider the following

passage from an article (that does not cite or mention Mr. Browder) published by Vox, authored

by Zack Beauchamp, entitled “Rinat Akhmetshin, the potential Russian spy who met with Donald

Trump Jr., explained”:

       Rinat Akhmetshin is a Russian-American lobbyist who, by his own admission,
       worked as a military counterintelligence officer for the Soviet Union before its fall.

       He also attended Donald Trump Jr.’s June 2016 meeting with Russian attorney
       Natalia Veselnitskaya, before which Trump was promised dirt on Hillary Clinton
       that came from the Russian government. The Trump team had, until NBC News
       broke the story on Friday, never mentioned that there were any other Russian
       nationals at the meeting.

       As a result, Akhmetshin is now the most speculated-about man in American
       politics. Veselnitskaya herself was a lawyer who had previously represented the
       Kremlin government but was not literally a Russian state employee. If an actual
       Russian spy was at the meeting, that would bring the Russian government’s ties to
       the Trump campaign one gigantic step closer.

       So is Akhmetshin a Russian spy? He denies the charge, of course — but that’s what
       any spy would do (Akhmetshin did not respond to an emailed request for comment).
       So all we have to go on is what’s publicly available: reporting and documents on
       his roughly 20-year lobbying career in Washington.

       That record is not conclusive either way. But it does suggest that there is, at least,
       a plausible case that Akhmetshin was involved in Russia’s election interference
       campaign. An April letter penned by Sen. Chuck Grassley, the Republican chair of
       the Judiciary Committee, accuses him of having “ties to Russian intelligence.” Rep.
       Dana Rohrabacher, a Russia-friendly California Republican, told CNN that
       Akhmetshin had “international connections to different groups in Russia” and that
       “I would certainly not rule [him being a spy] out.”

       And court documents uncovered by the Daily Beast allege that Akhmetshin
       masterminded the hack and dissemination of private documents belonging to a
       mining company in 2013.

       So while nothing is proven, the information that’s come to light since Akhmetshin’s
       attendance at the meeting was exposed on Friday morning only raises more
       questions about his background and motivation for being at the meeting. The furor




                                                -3-
             Case 1:18-cv-01638-EGS Document 24 Filed 02/14/19 Page 7 of 15



           over Akhmetshin may turn out to a tempest in teapot—or a Category Five
           hurricane.1

           Another article on July 14, authored by Stephanie Kirchgaessner and published in the

Guardian, had a similar take:

           Rinat Akhmetshin was not one to hide his connections to Russian intelligence.

           During his years working in the shadowy Washington DC world of corporate
           intelligence, his connections to former Russian agents were pitched as a valuable
           asset to private clients. Akhmetshin – who courted journalists and politicians alike
           – was known for speaking as candidly about his years of military service in
           Afghanistan as his objectives on Capitol Hill.

           On Friday, Akhmetshin, who is an American citizen, said that he also attended the
           2016 meeting with Donald Trump Jr described as part of a Russian government
           attempt to undermine Hillary Clinton’s election campaign. The revelation raises
           new questions about the purpose of the encounter, and why the president’s son –
           who promised to be transparent about the meeting in Trump Tower – did not admit
           that Akhmetshin was also in the room.

           Akhmetshin began his career working for central Asian oligarchs who needed a
           helping hand in Washington for one problem or another. But in recent years, his
           lobbying work seemed to take on a singular focus: reversing the 2012 Magnitsky
           Act, a law passed by Barack Obama that infuriated Russia’s president, Vladimir
           Putin, and was designed to punish Russia for the 2009 prison death of the Russian
           lawyer Sergei Magnitsky.

           One attorney who knows Akhmetshin and has hired him in the past said that far
           from being seen as pro-Putin, the Russian American lobbyist assiduously avoided
           politics. In his business dealings with prospective clients, however, he used his
           connections to Russian intelligence as a selling point.

           “His background and history was an asset he sold to clients, whoever came into the
           door. He has quite a diverse group of clients,” the person said, adding: “I know he
           was engaged by people who wanted to get rid of Magnitsky [Act].”

           “He is a former GRU person for sure, but he once said there is no such thing as
           former,” the person added with a laugh.2




1
 Def. Rule 12 Motion to Dismiss at 2 n.2 (https://www.vox.com/world/2017/7/14/15972770/ rinat-akhmetshin-
explained).
2
    Id. (https://www.theguardian.com/us-news/2017/ jul/14/ rinat-akhmetshin-russia-intelligence-donald-trump-jr).

                                                         -4-
          Case 1:18-cv-01638-EGS Document 24 Filed 02/14/19 Page 8 of 15



        Mr. Akhmetshin has not sued any of the individuals or publishers listed above. Nor has

Mr. Akhmetshin ever sued any other individual who has made similar or identical statements to

Mr. Browder, including one reporter who has repeatedly alleged that Mr. Akhmetshin has “openly

described his years as an officer in the Soviet GRU, the military intelligence arm, serving in

Afghanistan.”3 Indeed, given the public record predating Mr. Browder’s statements, including Mr.

Akhmetshin’s admitted work for Mr. Viktor Ivanov, a one-time “top aid” to Russian President

Putin and “longtime veteran of Russian security services,”4 it is fantasy to posit that Mr. Browder

was the originating source of the coverage on Mr. Akhmetshin’s ties to Russian intelligence. This

history reveals the purpose of Mr. Akhmetshin’s suit: to silence, punish, and seek discovery from

a professional and political rival in an ongoing public debate over the Magnitsky Act.

        D.C. adopted its Anti-SLAPP Act to ensure that the press and those engaged in public

advocacy would not be “intimidated or prevented, because of abusive lawsuits, from engaging in

political or public policy debates.” Committee Report at 4. The Act accomplishes that objective

by arming defendants like Mr. Browder “with substantive rights to expeditiously and

economically dispense of litigation aimed to prevent their engaging in constitutionally protected

actions on matters of public interest.” Id. (emphasis added). This Court should apply the

substantive rights that are granted to Mr. Browder by the Act, including his right to file this special

motion to dismiss with substantive burdens of proof that were enacted to guard against retaliatory

suits like this.




3
  Aidan Quigley, Who is Rinat Akhmetshin, Former Soviet Intelligence Officer in Donald Trump Jr. Meeting?,
NEWSWEEK, July 14, 2017, https://www.newsweek.com/who-rinat-akhmetshin-former-soviet-intelligence-officer-
donald-trump-jr-637050.
4
 See Def. Rule 12 Motion to Dismiss at 2, 11 (citing Andrew Higgins & Andrew E. Kramer, Soviet Veteran Who
Met With Trump Jr. Is a Master of the Dark Arts, N.Y. TIMES, July 15, 2017,
https://www.nytimes.com/2017/07/15/world/europe/rinat-akhmetshin-donald-trump-jr-natalia-veselnitskaya.html.).

                                                     -5-
         Case 1:18-cv-01638-EGS Document 24 Filed 02/14/19 Page 9 of 15



II.    The Court Should Apply the Anti-SLAPP Act Because Mann Renders Abbas
       Inaccurate.

       The court in Abbas, relied on two fundamental premises to support its conclusion that the

Act does not apply in federal diversity cases—both have “clearly and unmistakably” undermined

by Competitive Enterprise Institute v. Mann, 150 A.3d 1213 (D.C. 2016) (as amended Dec. 13,

2018). See Easaw v. Newport, 253 F. Supp. 3d 22, 35 (D.D.C. 2017) (“When a decision by the

D.C. [Court of Appeals] clearly and unmistakably renders inaccurate a prior decision by the D.C.

Circuit interpreting D.C. law, this Court should apply the D.C. [Court of Appeal’s] more recent

expression of the law.”); see also Cty. Nat’l Bank & Tr. Co. of Santa Barbara v. Helvering, 122

F.2d 29, 33 (D.C. Cir. 1941) (if “the premise is false and [then] the conclusion falls with it.”).

       According to Plaintiff, “Abbas premised its analysis upon the Supreme Court’s decision in

Shady Grove, which falls in the Erie line of cases.” Plaintiff’s Memorandum in Opposition to

Defendant’s Special Motion to Dismiss the Complaint Pursuant to the D.C. Anti-SLAAP Act

(“Opp.”) at 7. The “‘broad command of Erie’ of course, is that ‘federal courts are to apply state

substantive law and federal procedural law’ when sitting pursuant to their diversity jurisdiction.”

See Burke v. Air Serv Int’l, Inc., 685 F.3d 1102, 1107 (D.C. Cir. 2012) (quoting Hanna v. Plumer,

380 U.S. 460, 465 (1965)). In Mann, the court undermined Abbas’ crucial assumption implicating

the Erie doctrine: that the Act was procedural, not substantive. See Mann, 150 A. 3d at 1238 n.32

(“Implicit in Abbas is that the special motion to dismiss is only procedural in nature rendering it

inapplicable in federal court sitting in diversity.”). Mann rejected Abbas’ assumption and instead

proclaimed that the purpose of the Anti-SLAPP Act is “to create a substantive right not to stand

trial and to avoid the burdens and costs of pre-trial procedures.” Id. at 1231.

       Mann recognized that legislative history of the Act confirms that the Act was designed to

create substantive rights with regard to a defendant’s ability to fend off suits designed to target


                                                 -6-
        Case 1:18-cv-01638-EGS Document 24 Filed 02/14/19 Page 10 of 15



public participation. See id. at 1235 (“We begin with what the legislature said it was trying to

accomplish: to deter SLAPPs by ‘extend[ing] substantive rights to defendants in a SLAPP,

providing them with the ability to file a special motion to dismiss that must be heard expeditiously

by the court.’”) (citing Report on Bill 18-893). Given the substantive nature of the Act (as

recognized by Mann), the core premise of Abbas has clearly been undermined.

       Abbas also assumed that the Anti-SLAPP Act’s likelihood of success standard imposes

greater burdens on the plaintiff than is contemplated by the allocation of burdens under the Federal

Rules of Civil Procedure (“FRCP”). While Plaintiff argues that “Browder overstates the Mann

decision,” with respect to the comparison between the Act and the FRCP, Opp. at 6, Mann was

clear on this point: “Abbas recognized that at the time, this court ‘has never interpreted the D.C.

Anti–SLAPP Act’s likelihood of success standard to simply mirror the standards imposed by’

Federal Rule 56. We do so now.” Mann, 150 A. 3d at 1238 n.32. (internal citations omitted)

(emphasis added).    The court then acknowledged the weight of its decision: “This court’s

interpretation of the standard applicable to the special motion to dismiss under District of

Columbia law will no doubt factor into future analysis of the dicta in Abbas concerning the

applicability of the Anti–SLAPP Act in litigation brought in federal courts.” Id.

       Plaintiff argues that Mann does not undermine Abbas’ holding regarding the purported

conflict between the Anti-SLAPP Act and Federal Rule 12. Opp. at 5. But Mann explained that

each of the various provisions in the Anti-SLAPP Act exist to support a substantive immunity from

certain types of lawsuits—as such, the fact that there might be certain procedures embedded in the

law does not change that those procedures are in furtherance of a substantive state right. See Mann,

150 A.3d at 1231-32 (citing Committee Report at 4); see also Boley v. Atl. Monthly Grp., 950 F.

Supp. 2d 249, 254 (D.D.C. 2013) (citing Henry v. Lake Charles Am. Press, LLC, 566 F.3d 164,



                                                -7-
          Case 1:18-cv-01638-EGS Document 24 Filed 02/14/19 Page 11 of 15



169 (5th Cir. 2009) (applying the “nominally-procedural” state Anti-SLAPP law in federal

diversity cases)). Separately, the manner in which the Act’s special motion to dismiss allocates a

“likelihood of success” burden of proof amounts to a substantive rather than procedural right under

Mann. See Sherrod v. Breitbart, 843 F. Supp. 2d 83, 85 n.4 (D.D.C. 2012) (“the allocation of

burden of proof is substantive in nature and controlled by state law.”).

         Defendant does not dispute that Mann focused on the summary judgment standard

contained in Rule 56, but that does not limit the scope of Mann’s holding. The purpose of the

various provisions of the Anti-SLAPP Act is to erect substantive protections for defamation

defendants—and all those provisions work in tandem to limit the availability of D.C. law as a tool

to pursue defamation claims in suits involving public participation. Decisions prior to Abbas had

recognized as much, and those decisions are relevant in light of Mann. See, e.g., Farah v. Esquire

Magazine, Inc., 863 F. Supp. 2d 29, 36 n.10 (D.D.C. 2012) (citing United States ex rel. Newsham

v. Lockheed Missiles & Space Co., 190 F.3d 963, 972 (9th Cir. 1999) (Rule 12 and 56 provisions

“can exist side by side . . . each controlling its own intended sphere of coverage without conflict.”)).

Given Mann’s holding, it would disrespect the District’s sovereign interests to permit litigants to

use diversity jurisdiction as a tool to circumvent the District’s policy preferences that have been

lawfully enacted in the Anti-SLAPP Act.

         Plaintiff relies on subsequent District court cases to persuade the Court to follow Abbas,

but those decisions are not binding given that “a decision from another Judge in this District is not

controlling authority on this District.” Carik v. U.S. Dep’t of Health & Human Servs., 4 F. Supp.

3d 41, 54 n.8 (D.D.C. 2013) (internal marks omitted).5 Mr. Browder respectfully submits that


5
  While other district court decisions may be considered persuasive authority, so may other federal appellate court
decisions. See Boley, 950 F. Supp. 2d at 254 (“While thoroughly reasoned, 3M Co. [a prior D.D.C. opinion] conflicts
with the weight of authority. Indeed, three federal circuit courts have deemed it necessary to enforce state anti-SLAPP
laws in diversity actions, finding no conflict between those statutes’ special motion to dismiss provisions and Federal

                                                         -8-
         Case 1:18-cv-01638-EGS Document 24 Filed 02/14/19 Page 12 of 15



these decisions were incorrect. Further, certain of the subsequent decisions, including the decision

of Judge Huvelle in the Deripaska case, recognized that refusing to apply the District’s Anti-

SLAPP statute “will likely promote the type of forum-shopping that Erie intended to avoid . . . .”

See Deripaska v. Associated Press, 2017 WL 8896059, at *3 (D.D.C. Oct. 10, 2017); see also

Burke, 685 F.3d at 1108 (articulating the “twin aims of the Erie rule: discouragement of forum-

shopping and avoidance of inequitable administration of the laws.”’) (internal marks and citation

omitted). Forum shopping is precisely what has occurred in this suit, and it will continue to occur

if the Act is not applied in federal diversity cases. Adhering to Abbas notwithstanding Mann will

encourage litigants to bring defamation claims as federal court diversity actions in a manner that

circumvents D.C.’s policy choices and allow the federal courts to be used as a tool to chill

advocacy on issues of public concern.

III.     Plaintiff’s Defamation Claim is Unlikely to Succeed on the Merits.

         Plaintiff relies on conclusory statements to support the argument that his “defamation claim

is, in fact, likely to succeed on the merits.” Opp. at 9. Plaintiff claims that Mr. Browder does not

deny making the challenged statements and then simply states “[t]hese assertions of fact are false

and clearly defamatory.” Id. But “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice” to establish that Plaintiff is likely to

succeed on the merits. Libre By Nexus v. Buzzfeed, Inc., 311 F. Supp. 3d 149, 153 (D.D.C. 2018).6




Rules of Civil Procedure 12 and 56.”); Farah, 863 F. Supp. 2d 29 (same); see also Memorandum of Points and
Authorities in Support of Defendant’s Special Motion to Dismiss Under the D.C. Anti-SLAPP Act at 3 (noting the
growing circuit split over whether Anti-SLAPP statutes may be applied in federal court and collecting cases).
6
 Plaintiff concedes that Mr. Browder was engaged in advocacy on issues of public interest. See Atlantigas Corp. v.
Nisource, 290 F. Supp. 2d 34, 47 (D.D.C. 2003) (“When a plaintiff files a response to a motion to dismiss but fails to
address certain arguments made by the defendant, the court may treat those arguments as conceded . . . .”) (citation
omitted).

                                                        -9-
        Case 1:18-cv-01638-EGS Document 24 Filed 02/14/19 Page 13 of 15



       Beyond Plaintiff’s conclusory allegations, the record described above and in Mr.

Browder’s Special Motion to Dismiss both show that Plaintiff’s claim will fail on the merits. As

defined by Mann, the likely to succeed standard requires dismissal “if the court can conclude that

the claimant could not prevail as a matter of law, that is, after allowing for the weighing of evidence

and permissible inferences by the jury.” Mann, 150 A.3d at 1236. Apart from the lack of personal

jurisdiction over Mr. Browder, Plaintiff’s defamation claim falls squarely into the category of

claims that the Anti-SLAPP Act was designed to deter. Plaintiff’s decision to sue only Mr.

Browder—his longtime “political rival” in the debate involving the Magnitsky Act—based on a

statement that dozens of people and entities published prior to and independently from Mr.

Browder, shows that the only purpose of this suit is to target and punish Mr. Browder for his public

advocacy on behalf of the Magnitsky Act and penalize his decision to speak out against Russian

efforts to influence U.S. policy.

       Apart from undermining the goals of the Anti-SLAPP Act, Plaintiff’s suit rests on

statements that are not defamatory for several reasons under relevant and controlling law. First,

Plaintiff’s failure to plead actual malice is fatal given his status as a limited-purpose public figure.

Def. Rule 12 Motion to Dismiss, at Section III.B. Indeed, given the context in which Mr. Browder

made the statements (including publishing them in front of Congress and the DOJ), it is clear that

Mr. Browder never doubted the veracity of the challenged statements. Id. Thus, any allegations

of actual malice (even if properly alleged) would fail. Second, each of the challenged statements

are protected by the opinion, fair comment, or substantial truth doctrines. Id. at Section II. For

these reasons, the Complaint must be dismissed with prejudice.

IV.    “Targeted Discovery” Is Not Warranted.

       Plaintiff has pointed to no facts to establish that it “appears likely that targeted discovery

will enable the plaintiff to defeat the motion and that the discovery will not be unduly

                                                 - 10 -
        Case 1:18-cv-01638-EGS Document 24 Filed 02/14/19 Page 14 of 15



burdensome.” Mann, 150 A.3d at 1233. Instead, Plaintiff once again relies on conclusory

statements in support of his broad request for discovery, which includes all of Mr. Browder’s

communications about Plaintiff and “any other documents” in Mr. Browder’s possession

concerning Plaintiff. Opp. at 11. Rather than providing any context or argument for why these

documents show that his defamation claim is likely to succeed, Plaintiff simply states that “such

documents are likely to defeat the motion by showing that Browder called [Plaintiff] a Russian

spy with a reckless disregard for truth.” Id. Plaintiff’s request for “any other documents” in Mr.

Browder’s possession concerning Plaintiff is far from the kind of “targeted discovery” request

contemplated by the Anti-SLAPP Act. Instead, Plaintiff’s demand shows that he seeks to chart a

fishing expedition for any documents he can cobble together in support of his claim, having

included none in his Complaint. Plaintiff’s conclusory statements as well as his broad request are

insufficient to entitle him to “targeted discovery” under the Act.

                                         CONCLUSION

       For the reasons set forth above, the Special Motion to Dismiss must be granted, and this

Court should order briefing on Defendant’s fees and costs.




Dated: February 14, 2019                                Respectfully Submitted,



                                                        /s/ Michael Gottlieb
                                                        Michael Gottlieb (D.C. Bar No. 974960)
                                                        WILLKIE FARR & GALLAGHER LLP
                                                        1875 K Street, NW Washington, DC 20006
                                                        Phone: 202-303-1000
                                                        Fax: 202-303-2000
                                                        mgottlieb@willkie.com

                                                        Counsel for Defendant William Browder

                                               - 11 -
        Case 1:18-cv-01638-EGS Document 24 Filed 02/14/19 Page 15 of 15



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2019, I caused a true and correct copy of the foregoing

to be served by electronic means, via the Court’s ECF system, on all counsel registered to receive

electronic notices.


                                             /s/ Michael J. Gottlieb
                                             Michael J. Gottlieb (DC Bar No. 974960)
                                             WILLKIE FARR & GALLAGHER LLP
                                             1875 K Street, N.W.
                                             Washington, D.C. 20006
                                             Telephone: (202) 303-1000
                                             Fax: (202) 303-2000
                                             E-mail: mgottlieb@willkie.com




                                               - 12 -
